      Case 5:17-cv-01725-JLS Document 49 Filed 06/25/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRANSCONTINENTAL GAS PIPE LINE
COMPANY, LLC,

                      Plaintiff,
                                                                 CIVIL ACTION
       v.                                                         NO. 17-1725

PERMANENT EASEMENT FOR 1.02 ACRES
AND TEMPORARY EASEMENTS FOR 1.65
ACRES IN WEST HEMPFIELD TOWNSHIP,
LANCASTER COUNTY, PENNSYLVANIA,
TAX PARCEL NUMBER 3000462100000, et al,

                      Defendants.



                                       ORDER

               AND NOW, this         25th day of June, 2020, upon consideration of

Landowners’ Claim for Compensation and to Present Evidence of Damages for Plaintiff’s

Alleged Violation of the Religious Freedom Restoration Act (Docket No. 42), Plaintiff’s

opposition thereto and Landowners’ reply, it is hereby ORDERED as follows:

               1. The Landowners’ Claim for Compensation is DENIED;

               2. Landowners’ claim for damages arising under the Religious Freedom

Restoration Act is DISMISSED with prejudice; and

               3. Landowners shall not offer evidence relating to their alleged RFRA

damages at the compensation trial in this matter.


                                                    BY THE COURT:


                                                    /s/ Jeffrey L. Schmehl
                                                    Jeffrey L. Schmehl, J.
